

Exhibit 10.35
SEPARATION AGREEMENT AND RELEASE
THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into on
February 1, 2018, by and between Armstrong Flooring, Inc., a Delaware
corporation (the “Company”) and Joseph N. Bondi (“Executive”). The Company and
Executive may be referred to herein individually as a “Party” and collectively
as the “Parties.”
WITNESSETH:
WHEREAS, Executive notified the Company of his intent to resign his position as
Senior Vice President and Chief Product Officer, effective May 31, 2018 (the
“Separation Date”), and the Company wishes to accept such resignation;
WHEREAS, for the purpose of transferring and transitioning Executive’s knowledge
pertaining to the Company and its business solely and exclusively to others at
the Company and/or its affiliated entities, the Parties desire that Executive
serve in the employ of the Company for the employment transition period as set
forth herein; and
WHEREAS, the Parties wish to enter into the arrangement set forth exclusively in
this Agreement.
NOW, THEREFORE, in consideration of the promises and the releases,
representations, covenants and obligations herein contained, the Company and
Executive, intending to be legally bound, hereby agree as follows:
1.Resignation. Executive hereby irrevocably resigns from all positions he holds
with the Company (including Senior Vice President and Chief Product Officer) and
Executive agrees to execute any additional documents required by the Company to
effectuate such resignations.
2.    Employment Transition Period. The Company agrees to maintain Executive as
an employee of the Company from February 1, 2018 through May 31, 2018 (the
“Employment Transition Period”) and the Parties further agree as follows:
(a)    During the Employment Transition Period, Executive will continue to
receive his monthly base pay at the rate in effect as of February 1, 2018 (US
$28,600.00) and applicable perquisites, less applicable deductions and
withholdings in accordance with Company’s usual payroll practices and
procedures. During the Employment Transition Period, Executive will continue in
a full time non-executive, non-officer employment role reporting to the
Company’s President and Chief Executive Officer, Donald R. Maier (the “CEO”), or
the CEO’s designee. Executive agrees that he will devote his full working time
and effort to the performance of his duties hereunder during the Employment
Transition Period.
(b)    During the Employment Transition Period, Executive will be eligible to
participate in the Company’s standard employee benefit plans in which Executive
participated as of the date of this Agreement, including medical, dental, and
vision care as elected by Executive for calendar year 2018; vacation; and sick
pay, as such plans shall be in effect from time to time. During the Employment
Transition Period, Executive will also receive his 2017 annual bonus, to the
extent earned under the Company’s Annual Incentive Plan, when such bonuses are
customarily paid.




--------------------------------------------------------------------------------




(c)    Executive’s employment remains at-will during the Employment Transition
Period. Executive acknowledges and agrees that on May 31, 2018, Executive’s
employment with the Company will terminate unless earlier terminated by reason
of Executive’s death or terminated by the Company due to a breach of this
Agreement by Executive or for “Cause”. The term “Cause” shall mean any of the
following conduct by Executive, as determined in the sole reasonable discretion
of the CEO: (a) conviction of a felony or a crime involving moral turpitude; (b)
fraud, dishonesty, misrepresentation, theft or misappropriation of funds with
respect to the Company; (c) violation of the Company’s Code of Conduct or
employment policies; or (d) gross misconduct in the performance of the
Executive’s job duties. At the end of the Employment Transition Period,
Executive will have incurred a separation of service within the meaning of
Section 409A of the Internal Revenue Code, including for purposes of the
Company’s Nonqualified Deferred Compensation Plan.
(d)    Except as specifically provided herein, Executive shall not be entitled
to any other compensation during the Employment Transition Period. Without
limiting the generality of the forgoing, Executive shall not be eligible for any
award under the Company’s Annual Incentive Plan in respect of 2018 or any grant
of long-term incentive awards during or following the Employment Transition
Period.  Company matching credits under the Company’s Nonqualified Deferred
Compensation Plan that are unvested as of the Separation Date and all earnings
on such credited amounts as of the Separation Date shall be forfeited in their
entirety on the Separation Date. Executive shall be entitled to: (i) continue to
vest in his award of restricted stock units granted on February 24, 2015,
subject to his continued employment on the vesting date and otherwise in
accordance with its terms, and (ii) continue to exercise his vested and
exercisable stock options granted on May 19, 2014 for thirty (30) days following
the expiration of any securities trading prohibition based on Executive’s
involvement in any confidential Company project, which expiration shall occur no
earlier than the first day of the Company’s first open trading window that
occurs on or after the Separation Date, after which any stock options that
remain unexercised shall terminate and the Company shall have no further
obligation or responsibility with respect thereto.  Executive acknowledges that
compliance with applicable securities laws is his responsibility. All other
awards, if any, held by Executive that are outstanding on the Separation Date,
including the performance stock awards granted on April 11, 2016 and March 7,
2017 and the time-based restricted stock units granted on January 5, 2018, shall
terminate and be forfeited in their entirety, as of the Separation Date.
3.    Payments.
(a)    Provided that this Agreement becomes effective pursuant to its terms and
Executive remains in compliance with this Agreement at all times, the Company
shall pay Executive his monthly base pay through February 28, 2018, less all
applicable withholding, commencing with the first payroll period following the
date this Agreement becomes effective.
(b)    Provided the conditions in Section 3(a) hereof are satisfied and
Executive executes the ADEA Release provided in Section 10 hereof on or within
twenty-one (21) days following the date of this Agreement and does not
thereafter timely revoke his consent to it, (i) the Company shall pay Executive
his monthly base pay from March 1, 2018 through May 31, 2018, less all
applicable withholding, commencing with the first payroll period following March
1, 2018, and (ii) Employee shall also continue to receive all applicable
perquisites through May 31, 2018, including, but not limited to, reimbursement
of his expenses.
(c)    Provided Executive is employed by the Company through May 31, 2018 or
such employment was previously terminated by the Company other than for
Executive’s breach of this Agreement and other than for Cause, the conditions in
Section 3(b) hereof are satisfied and Executive executes the release attached
hereto as Appendix A, Section 1 (the “Supplemental Release”) on or within
twenty-one (21) days following the Separation Date and does not thereafter
timely revoke his consent to it, the Company shall pay Executive a lump sum
payment in


2





--------------------------------------------------------------------------------




the amount of $250,000), less all applicable withholding, in the first payroll
period following the Supplemental Release Effective Date.
(d)    If Executive dies before any applicable payment required hereunder is
made, the Company shall make such payment(s) to Executive’s estate.
4.    No Other Payments or Benefits. Executive acknowledges and agrees that,
except for the entitlements set forth herein, he has received all payments and
benefits to which he is entitled from the Company and is not entitled to any
other compensation, benefits, or payments from the Company or any other Company
Parties (as defined below).
5.    Return of Property. Executive agrees that within five (5) business days of
the Separation Date, he will deliver, without retaining any copies, all
documents and other material in Executive’s possession relating, directly or
indirectly, to any Confidential Information (as defined in Section 6 below) or
other proprietary information of the Company, or Confidential Information or
other proprietary information regarding third parties, learned as an employee of
the Company, including, but not limited to, any and all documents, contracts,
agreements, plans, books, notes, including electronically stored data and any
copies of the foregoing, as well as all materials or equipment supplied by the
Company, such as credit cards, laptop or other computer equipment. Executive
represents that the Company has returned to him all personal effects which were
located at the Company’s premises.
6.    Confidentiality and Confidential Information.
(a)    Executive represents that he has held, and Executive agrees that he will
at all times hold, in the strictest confidence and has not and will not make any
unauthorized disclosure, directly or indirectly, of any Confidential Information
of the Company, or third parties, or make any use thereof, directly or
indirectly, except in working for the Company or as required by law, court order
or regulation, provided Executive provides reasonable advance notice of any such
required disclosure to the Company. Executive assigns to the Company any rights
he may have or acquire in such Confidential Information and recognizes that all
such information shall be the sole property of the Company and its successors or
assigns.
(b)    “Confidential Information” means and includes the Company’s confidential
and/or proprietary information and/or trade secrets, including those that have
been and/or will be developed or used and that cannot be obtained readily by
third parties from outside sources. Confidential Information includes, but is
not limited to, the following: information regarding past, current and
prospective customers and investors and business affiliates, employees,
contractors, and the industry not generally known to the public; strategies,
methods, books, records, and documents; technical information concerning
products, equipment, services and processes; procurement procedures, pricing,
and pricing techniques; including contact names, services provided, pricing,
type and amount of services used, financial and sales data; trading
methodologies and terms; communications information; evaluations, opinions and
interpretations of information and data; marketing and merchandising techniques;
electronic databases; models; specifications; computer programs; contracts; bids
or proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and other such confidential or
proprietary information. Executive acknowledges that the Company’s business is
highly competitive, that this Confidential Information constitutes a valuable,
special and unique asset used by the Company in its business, and that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to the Company. Confidential Information shall not
include information that (i) was already in Executive’s possession prior to
disclosure by the Company but not developed by Executive; (ii) was independently


3





--------------------------------------------------------------------------------




developed by Executive without reference to the Company’s Confidential
Information; (iii) is obtained from a third party who is not prohibited from
transmitting the information to Executive by a contractual, legal or fiduciary
obligation to the Company; or (iv) is or becomes generally available to the
public other than as a result of an improper disclosure by Executive.
7.    Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to his attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  If
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Executive (i) files any document containing the trade secret under seal, and
(ii) does not disclose the trade secret, except pursuant to court order. 
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a whistleblower award from, any governmental
agency or legislative body, or any self-regulatory organization, in each case,
without advance notice to the Company.
8.    Release.
(a)    Executive hereby releases, discharges and forever acquits the Company,
and its affiliates and subsidiaries and the past, present and future
stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors and assigns of the
foregoing, in their personal and representative capacities (individually,
“Company Party,” and collectively, the “Company Parties”), from liability for,
and hereby waives, any and all employment-related claims, charges, liabilities,
causes of action, rights, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, benefits, obligations, damages, demands or
liabilities of every nature, kind and description, in law, equity or otherwise,
whether known or unknown, suspected or unsuspected (collectively, “Claims”)
which Executive or Executive’s heirs, executors, administrators, spouse,
relatives, successors or assigns ever had, now has or may hereafter claim to
have by reason of any matter, cause or thing whatsoever: (i) arising from the
beginning of time through the date upon which Executive signs this Agreement
including, but not limited to (A) any such Claims relating in any way to
Executive’s employment relationship with the Company or any other Company
Parties, and (B) any such Claims arising under any federal, state, local or
foreign statute or regulation, including, without limitation, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act of 1974 and any other federal, state,
local or foreign law (statutory, regulatory or otherwise) that may be legally
waived and released; (ii) relating to wrongful employment termination; or (iii)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company or any of the other
Company Parties and Executive, including, without limitation, the Amended and
Restated Change in Control Severance Agreement between Executive and the
Company, effective December 1, 2017 (“Change in Control Agreement”), the
Company’s Severance Pay Plan for Executive Employees and any incentive
compensation plan or stock option plan with any Company Party; provided,
however, that nothing in this Release shall release or impair any rights that
cannot be waived under applicable law or, subject to the last sentence of
Section 2(d) of this Agreement, any direct or indirect holdings of equity or any
vested awards (or awards which may vest) which Executive has under any equity,
equity based, stock option or similar plan, agreement or program which equity
and awards shall be subject to all the terms and conditions of such documents,
any rights to accrued and vested benefits


4





--------------------------------------------------------------------------------




under any of the Company’s employee retirement and welfare benefit plans, any
claims to require the Company to honor its commitments set forth in this
Agreement or to interpret this Agreement, or any rights to defense or
indemnification based on Executive’s past conduct within the course and scope of
his duties for the Company that Executive is otherwise entitled to receive under
the Company’s certificate of incorporation or bylaws, state law or insurance
policies pursuant to Executive’s Indemnification Agreement with the Company,
dated as of March 30, 2016 (the “Excluded Claims”).
(b)    Executive represents that Executive has not brought or joined any lawsuit
or filed any charge or claim against any Company Party in any court or before
any government agency and has made no assignment of any rights Executive has
asserted or may have against any of the Company Parties to any person or entity,
in each case, with respect to any released Claims.
(c)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his employment with the
Company or any other Company Party, and that no further payments or benefits are
owed to him by the Company or any other Company Party.
9.    Review. By executing and delivering this Agreement, Executive acknowledges
that Executive has carefully read this Agreement, and specifically, the release
in Section 8 (the “Release”). Executive has been and hereby is advised in
writing that Executive may, at Executive’s option, discuss the Release with an
attorney of Executive’s choice and that Executive has had adequate opportunity
to do so. Executive fully understands the final and binding effect of the
Release; the only promises made to Executive to sign this Release are those
stated herein; and Executive is signing this Release voluntarily and of
Executive’s own free will.
10.    ADEA Release; Review and Revocation Period.
(a)    Executive hereby releases, discharges and forever acquits the Company and
each Company Party from liability for, and hereby waives, any and all Claims
which Executive or Executive’s heirs, executors, administrators, spouse,
relatives, successors or assigns ever had, now has or may hereafter claim to
have by reason of any matter, cause or thing whatsoever, arising under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act (the “ADEA”).
(b)    By executing this Agreement in the signature block designated for the
ADEA Release in the signature page hereto, Executive acknowledges that Executive
has carefully read the release in this Section 10(a) (the “ADEA Release”);
Executive has had at least twenty-one (21) days to consider the ADEA Release
before execution and delivery hereof to the Company; and Executive has been and
hereby is advised in writing that Executive may, at Executive’s option, discuss
the ADEA Release with an attorney of Executive’s choice and that Executive has
had adequate opportunity to do so. Executive fully understands the final and
binding effect of the ADEA Release; the only promises made to Executive to sign
this ADEA Release are those stated herein; and Executive is signing this ADEA
Release voluntarily and of Executive’s own free will.
(b)    Notwithstanding the initial effectiveness of the ADEA Release, Executive
may revoke the execution and delivery (and therefore the effectiveness) of
Executive’s ADEA Release within the seven (7) day period beginning on the date
Executive delivers the execution to the Company (such seven (7) day period being
referred to herein as the “ADEA Release Revocation Period”). To be effective,
such revocation must be in writing


5





--------------------------------------------------------------------------------




signed by Executive and must be delivered to Company before 11:59 p.m., Eastern
Standard time, on the last day of the ADEA Release Revocation Period.
(c)    In the event of such revocation of the ADEA Release by Executive, this
Agreement shall remain in full force and effect, except that Executive’s ADEA
Release shall be of no force or effect, and Executive shall not have any rights,
and the Company shall not have any obligations, under Sections 2 or 3 of this
Agreement, except to pay Executive his monthly base pay through February 28,
2018. Provided that Executive does not revoke his consent to the ADEA Release
within the ADEA Release Revocation Period, the ADEA Release shall become
effective on the eighth (8th) calendar day after the date upon which Executive
executes this Agreement in the signature block designated for the ADEA Release
in the signature page hereto.
(d)    Executive represents that Executive has not brought or joined any lawsuit
or filed any charge or claim against any Company Party in any court or before
any government agency and has made no assignment of any rights Executive has
asserted or may have against any of the Company Parties to any person or entity,
in each case, with respect to any released Claims under the ADEA.
11.    Restrictive Covenants. Executive acknowledges and agrees that the
restrictive covenants and agreements set forth in Section 8 of the Change in
Control Agreement and any other written restrictive covenants and agreements in
effect with the Company are incorporated herein by reference and fully made a
part hereof for all purposes and remain in full force and effect.
12.    No Admission. Nothing herein shall be deemed to constitute an admission
of wrongdoing by Executive or any of the Company Parties. Neither this Agreement
nor any of its terms may be used as an admission or introduced as evidence as to
any issue of law or fact in any proceeding, suit or action, other than an action
to enforce this Agreement.
13.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when so executed and delivered, shall be deemed to be an original
and both counterparts, taken together, shall constitute one and the same
Agreement. A faxed or .pdf-ed signature shall operate the same as an original
signature.
14.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and any successor organization which shall succeed
to the Company by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of the Company and any assigns. The Company shall require
any successor or assign to assume and agree to perform under this Agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such succession or assignment had taken place, except under
circumstance in which such assumption occurs by operation of law. As used in
this Agreement, “Company” shall mean both the Company as defined above and any
successor or assign that assumes and agrees to perform this agreement, by
operation of law or otherwise. Executive may not assign this Agreement, except
with respect to the rights provided under Section 3 of this Agreement, which
shall inure to the benefit of Executive’ heirs, executors and administrators.
15.    Section 409A.    The intent of the parties is that payments and benefits
under this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under Section 409A of the Code, the Executive shall not be considered to
have terminated


6





--------------------------------------------------------------------------------




employment with the Company for purposes of this Agreement until such time as
the Executive is considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separately identified payment for purposes of Section 409A of the Code, and any
payments that are due within the “short term deferral period” as defined by
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.
16.    Severability; Blue-Penciling. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the scope
thereof, the Parties hereto agree that said court in making such determination
shall have the power to reduce the scope of such provision to the extent
necessary to make it enforceable, and that this Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.
17.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law principles thereof that would give rise to the application
of the laws of any other jurisdiction.
18.    Entire Agreement/No Oral Modifications. This Agreement constitutes the
entire agreement between Executive and any of the Company Parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations, arrangements or agreements relating thereto, whether written or
oral, including but not limited to the Change in Control Agreement, provided,
however, that Section 8 of the Change in Control Agreement shall remain in
effect. Executive represents that in executing this Agreement, Executive has not
relied on any representation or statement not set forth herein. No amendment or
modification of this Agreement shall be valid or binding on the Parties unless
in writing and signed by both Parties.
* * *


7





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
above written.
Armstrong Flooring, Inc.
Joseph N. Bondi
 
 
By:


/s/ John C. Bassett
John C. Bassett
SVP, Human Resources
/s/ Joseph N. Bondi
Joseph N. Bondi



EXECUTION FOR
PURPOSES OF THE ADEA RELEASE


/s/ Joseph N. Bondi
Joseph N. Bondi


Date: February 1, 2018


8





--------------------------------------------------------------------------------




APPENDIX A: SUPPLEMENTAL RELEASE
1.     Release.
(a)    For good and valuable consideration, including the Company’s provision of
a certain payment to Executive in accordance with Section 3(c) of the Separation
Agreement and Release, dated February 1, 2018 (the “Separation Agreement”),
Executive releases, discharges and forever acquits the Company, and its
affiliates and subsidiaries and the past, present and future stockholders,
members, partners, directors, managers, employees, agents, attorneys, heirs,
legal representatives, successors and assigns of the foregoing, in their
personal and representative capacities (individually, “Company Party,” and
collectively, the “Company Parties”), from liability for, and hereby waives, any
and all employment-related claims, charges, liabilities, causes of action,
rights, complaints, sums of money, suits, debts, covenants, contracts,
agreements, promises, benefits, obligations, damages, demands or liabilities of
every nature, kind and description, in law, equity or otherwise, whether known
or unknown, suspected or unsuspected (collectively, “Claims”) which Executive or
Executive’s heirs, executors, administrators, spouse, relatives, successors or
assigns ever had, now has or may hereafter claim to have by reason of any
matter, cause or thing whatsoever: (i) arising from the beginning of time
through the date upon which Executive signs this Agreement including, but not
limited to (A) any such Claims relating in any way to Executive’s employment
relationship with the Company or any other Company Parties, and (B) any such
Claims arising under any federal, state, local or foreign statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974 and any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released; (ii) relating to wrongful employment termination; or (iii) arising
under or relating to any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Company or any of the other Company
Parties and Executive, including, without limitation, the Amended and Restated
Change in Control Severance Agreement between Executive and the Company,
effective December 1, 2017, the Company’s Severance Pay Plan for Executive
Employees and any incentive compensation plan or stock option plan with any
Company Party; provided, however, that nothing in this Release shall release or
impair any rights that cannot be waived under applicable law or, subject to the
last sentence of Section 2(d) of the Separation Agreement, any direct or
indirect holdings of equity or any vested awards (or awards which may vest)
which Executive has under any equity, equity based, stock option or similar
plan, agreement or program which equity and awards shall be subject to all the
terms and conditions of such documents, any rights to accrued and vested
benefits under any of the Company’s employee retirement and welfare benefit
plans, any claims to require the Company to honor its commitments set forth in
the Separation Agreement or to interpret that Agreement or this Supplemental
Release, or any rights to defense or indemnification based on Executive’s past
conduct within the course and scope of his duties for the Company that Executive
is otherwise entitled to receive under the Company’s certificate of
incorporation or bylaws, state law or insurance policies [pursuant to
Executive’s Indemnification Agreement with the Company, dated as of March 30,
2016 (the “Excluded Claims”).
(b)    Executive represents that Executive has not brought or joined any lawsuit
or filed any charge or claim against any Company Party in any court or before
any government agency and has made no assignment of any rights Executive has
asserted or may have against any of the Company Parties to any person or entity,
in each case, with respect to any released Claims.
(c)    Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company Parties have fully satisfied any and all
obligations whatsoever owed to him arising out of his


9





--------------------------------------------------------------------------------




employment with the Company or any other Company Party, and that no further
payments or benefits are owed to him by the Company or any other Company Party.
2.    Review and Revocation Period.
(a)    By executing and delivering this Supplemental Release, Executive
acknowledges that Executive has carefully read this Supplemental Release;
Executive has had at least twenty-one (21) days to consider this Supplemental
Release before execution and delivery hereof to the Company; and Executive has
been and hereby is advised in writing that Executive may, at Executive’s option,
discuss this Supplemental Release with an attorney of Executive’s choice and
that Executive has had adequate opportunity to do so. Executive fully
understands the final and binding effect of this Supplemental Release; the only
promises made to Executive to sign this Supplemental Release are those stated
herein; and Executive is signing this Supplemental Release voluntarily and of
Executive’s own free will.
(b)    Notwithstanding the initial effectiveness of this Supplemental Release,
Executive may revoke the execution and delivery (and therefore the
effectiveness) of this Supplemental Release within the seven day period
beginning on the date Executive delivers the re-execution to the Company (such
seven day period being referred to herein as the “Release Revocation Period”).
To be effective, such revocation must be in writing signed by Executive and must
be delivered to Company before 11:59 p.m., Eastern Standard time, on the last
day of the Release Revocation Period.
(c)    In the event of such revocation by Executive, this Supplemental Release
shall be of no force or effect, and Executive shall not have any rights and the
Company shall not have any obligations under Section 3(c) of the Separation
Agreement. Provided that Executive does not revoke his consent to this
Supplemental Release within the Release Revocation Period, this Supplemental
Release shall become effective on the eighth (8th) calendar day after the date
upon which he executes this Supplemental Release (the “Supplemental Release
Effective Date”).




______________________________________
Joseph N. Bondi


Date: _________________________________






10



